Motion Granted; Order filed March 25, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00175-CV
                                   ____________

                       J.M. ARPAD LAMELL, Appellant

                                         V.

     ONEWEST BANK, FSB, A FOREIGN CORPORATION, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11491


                                     ORDER

      This is an appeal from a final judgment signed January 31, 2014. On March
20, 2014, appellant filed an unopposed motion to transfer the record from his
previous appeal from the denial of his application for a temporary injunction to this
appeal. We GRANT the motion and issue the following order:

      We ORDER the record filed in our closed case docketed under number 14-
12-00412-CV be transferred to and filed in this current appeal docketed under
number 14-14-00175-CV. Specifically, we order the following records filed in this
appeal:

      1 volume of Clerk’s Record filed May 31, 2012;

      1 volume of Supplemental Clerk’s Record filed June 24, 2013;

      7 volumes of Reporter’s Record filed May 8, 2012

      1 volume of Reporter’s Record filed June 4, 2012; and

      1 volume of Exhibits filed July 6, 2012.



                                 PER CURIAM